                                                                         Case 2:19-cv-01431-JCM Document 11 Filed 12/05/19 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                            2    Nevada Bar No. 8276
                                                                 NATALIE L. WINSLOW, ESQ.
                                                            3    Nevada Bar No. 12125
                                                                 WILLIAM S. HABDAS, ESQ.
                                                            4    Nevada Bar No. 13138
                                                                 AKERMAN LLP
                                                            5
                                                                 1635 Village Center Circle, Suite 200
                                                            6    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            7    Email: ariel.stern@akerman.com
                                                                 Email: natalie.winslow@akerman.com
                                                            8    Email: william.habdas@akerman.com
                                                            9
                                                                 Attorneys for Rushmore Loan Management Services, LLC
                                                            10
                                                                                                 UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                        DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   SYNTHESIS INDUSTRIAL HOLDINGS 1,                      Case No. 2:19-cv-01431-JCM
                                                                 LLC,
                                                            14                                                         STIPULATION AND ORDER TO
                                                                                                                       EXTEND BRIEFING SCHEDULE
                                                            15                                   Appellant,
                                                                 vs.                                                   (SECOND REQUEST)
                                                            16
                                                                 U.S. BANK NATIONAL ASSOCIATION
                                                            17   NOT IN ITS INDIVIDUAL CAPACITY, BUT
                                                                 SOLELY AS TRUSTEE FOR THE RMAC
                                                            18
                                                                 TRUST SERIES 2016-CTT; and RUSHMORE
                                                            19   LOAN MANAGEMENT SERVICES, LLC,

                                                            20                                   Appellees.
                                                            21

                                                            22             Synthesis Industrial Holdings 1, LLC, (SIH), and Rushmore Loan Management Services,
                                                            23   LLC (Rushmore), hereby stipulate and agree that Rushmore shall have an additional thirty (30)
                                                            24   days, up to and including Monday, January 13, 20201, to file its answering brief, which is currently
                                                            25   due on December 13, 2019, pursuant to ECF No. 9. The parties also stipulate that SIH shall have
                                                            26   forty-five days, up to and including March 12, 2020, to file its reply brief, which is currently due on
                                                            27   January 27, 2020, pursuant to ECF No. 9.
                                                            28
                                                                 1   30 days would be Sunday, January 12, 2020.
                                                                 50999949;1
                                                                        Case 2:19-cv-01431-JCM Document 11 Filed 12/05/19 Page 2 of 2




                                                            1             This is the parties' second request for an extension of this deadline. Counsel for Rushmore

                                                            2    requested the additional time due to the combination of family medical issues, the novelty of the

                                                            3    issues of law, and the requirement for client approval. This extension is not intended to cause any

                                                            4    delay or prejudice to any party. This will be the final extension requested on this brief.

                                                            5             DATED this 5th day of December 2019.

                                                            6
                                                                  AKERMAN LLP                                           HUNTER PARKER, LLC
                                                            7

                                                            8     /s/ William S. Habdas                                 /s/ Andrew J. Van Ness
                                                                  ARIEL E. STERN, ESQ.                                  ANDREW J. VAN NESS, ESQ.
                                                            9     Nevada Bar No. 8276                                   Nevada Bar No. 9709
                                                                  NATALIE L. WINSLOW, ESQ.                              3815 S. Jones Boulevard, Suite 1A
                                                            10    Nevada Bar No. 12125                                  Las Vegas, NV 89103
                                                                  WILLIAM S. HABDAS, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  Nevada Bar No. 13138                                  Attorneys for Synthesis Industrial Holdings 1,
                                                                  1635 Village Center Circle, Suite 200                 LLC
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                  Las Vegas, NV 89134
AKERMAN LLP




                                                            13
                                                                  Attorneys for Rushmore Loan Management
                                                            14    Services, LLC
                                                            15

                                                            16

                                                            17            IT IS SO ORDERED:

                                                            18
                                                                                                       _________________________________________
                                                            19                                         UNITED STATES DISTRICT COURT JUDGE
                                                                                                       Case No. 2:19-cv-01431-JCM
                                                            20

                                                            21                                                  December 5, 2019
                                                                                                       DATED: _________________________________
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                  2
                                                                 50999949;1
